Citation Nr: 1423806	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to a disability rating in excess of 30 percent for sinusitis.

5.  Entitlement to a compensable disability rating for coccydynia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran presented testimony before the undersigned in a December 2013 videoconference hearing, and a transcript of that hearing is of record.

The issues of service connection for sciatica and GERD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that it is at least as likely as not that the Veteran's currently-diagnosed sleep apnea is aggravated by service-connected sinusitis and rhinitis.

2.  The Veteran's chronic sinusitis is near-constant, with headaches, pain, tenderness of the affected sinus, and purulent discharge or crusting despite repeated surgeries.

3.  The Veteran's coccydynia is manifested by pain and tenderness and is analogous to complete or partial removal of the coccyx with painful residuals.


CONCLUSIONS OF LAW

1.  Sleep apnea is aggravated by service-connected sinusitis and rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for a disability rating of 50 percent, but not greater, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6513 (2013).

3.  The criteria for a disability rating of 10 percent, but not greater, for coccydynia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.72, Diagnostic Code 5298 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for sleep apnea.  Therefore, the Board finds that any error related to notice or development regarding that claim is not prejudicial.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19\ Vet. App. 103, (2005).

With respect to the claims of entitlement to increased ratings for sinusitis and coccydynia, VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated January 2012 and June 2012 provided the Veteran with all required notice, and the Board notes that the Veteran has received several readjudications of his claims since that time.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA medical treatment records, and private treatment records have been obtained, to the extent available.  There is no indication that there is any other relevant evidence that is available and not part of the claims file.

The Veteran was provided with VA examinations addressing sinusitis in February 2012 January 2013, and he was provided with VA examinations addressing coccydynia in July 2012 and January 2013.  The examiners reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to decision.

Service Connection for Sleep Apnea

The Veteran alleges that he suffers from sleep apnea as a result of service-connected sinusitis and rhinitis.  Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  39 C.F.R. § 3.310(b) (2012); Allen v. Brown, 8 Vet. App. 374 (1995).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998); Allen v. Brown, 8 Vet. App. 374 (1995).  .

A review of the medical evidence of record shows that the Veteran has been diagnosed with obstructive sleep apnea, and the Veteran is service-connected for sinusitis and allergic rhinitis.  Thus, there is evidence of a current disability and evidence of a service-connected disability.  The remaining question is whether a medical nexus exists between the Veteran's sleep apnea and service-connected sinusitis and rhinitis.

At a July 2012 VA examination, the examiner opined that the Veteran's neck diameter was more likely the cause of the Veteran's sleep apnea, and sinus disease was less likely the cause of upper airway obstruction leading to obstructive sleep apnea.  The examiner did not opine as to whether the Veteran's service-connected sinusitis and rhinitis aggravated his sleep apnea.

In July 2012, a private ear, nose, and throat physician opined that the Veteran's nasal airway obstruction/chronic sinusitis can contribute to obstructive sleep apnea.

In a January 2013 examination for VA purposes, the examiner opined that while the Veteran's sleep apnea was less likely than not due to his allergic rhinitis and sinusitis, it was at least as likely as not that the Veteran's sleep apnea was aggravated by reduced upper airway patency due to nasal cavity obstruction from allergic rhinitis and chronic sinus disease.

On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for sleep apnea, as aggravated by service-connected sinusitis and rhinitis, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Increased Rating for Sinusitis

The Veteran's sinusitis disability is rated under Diagnostic Code 6513, which applies to chronic maxillary sinusitis.  The General Rating Formula for Sinusitis is applicable, and it provides the following criteria for a 50 percent rating, which is the highest rating available for a sinusitis disability.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolong (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).

The above criteria include the use of both conjunctive and disjunctive language.  The Board notes that the second half of the criteria indicates that a 50 percent rating is warranted for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, "and" purulent discharge or crusting after repeated surgeries.  In essence, the Board finds that, if the first portion of that half of the criteria is met, the second portion must also be met to warrant a 50 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all conditions listed in the provision must be met).

In October 2011, the Veteran complained of facial pain, sinus pressure, headache, and nasal drainage.  In November 2011, the Veteran complained of a possible polyp under his right eye, congestion, pain under the right eye, sore throat, and drainage.  In December 2011, the Veteran underwent a right endoscopic maxillary antrostomy with tissue removal and a right endoscopic ethmoidectomy anterior in treatment of his chronic right-sided sinusitis.  

At a February 2012 VA examination, the examiner noted that the Veteran did not have chronic sinusitis.  In March 2012, the Veteran complained of experiencing symptoms of sinus infection.  The Veteran stated that he had morning drainage from his sinuses upon waking.  The Veteran complained of pain in his right eye, the right cheek under the eye, and in his head generally.  In an April 2012 CT examination of the Veteran's sinuses, it was noted that the Veteran had no significant change in his minimal mucosal disease.  In an April 2012 treatment record, the Veteran complained of sinus drainage, headache, and sinus crusting in the morning.  Palpation of the face revealed no tenderness.  

In May 2012, the Veteran reported to a private physician that he had continuing sinus problems of headaches, post-nasal drainage, and nasal congestion.  The Veteran was prescribed an antibiotic for treatment.  No tenderness of the face was noted on palpation.  In June 2012, the Veteran indicated that none of his previous surgeries resulted in any significant improvement of recurring sinus infections.  In a separate June 2012 VA record, the Veteran complained of soreness and pressure below both eyes.  The Veteran complained of having a daily headache.  In July 2012, the Veteran reported to a private physician that he had facial pain, postnasal drainage, and sinus pressure.  In October 2012, the Veteran reported to a private physician that he had been experiencing sinus headaches.

At a January 2012 VA examination, the Veteran reported sinus pain and congestion that continued after sinus surgeries.  The Veteran took continuous medication for treatment.  The examiner indicated that the Veteran had chronic maxillary sinusitis, which was characterized by episodes of sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner noted that the Veteran had chronic headaches, facial pain, and sinus infections over six times per year.

The Board finds that a maximum 50 percent rating for the Veteran's sinusitis is warranted.  At his December 2013 hearing before the undersigned, the Veteran credibly stated that he has experienced constant symptoms associated with sinusitis, and the Board otherwise observes that the Veteran has consistently reported experiencing sinus symptoms to clinicians.  The Veteran has consistently complained of headaches, pain, and tenderness of affected sinus.  The Veteran has undergone a number of surgeries for treatment of the sinus condition, and despite those surgeries, the January 2013 examiner noted that the Veteran had purulent discharge or crusting.  Accordingly, the Board finds that the Veteran's symptoms meet the criteria associated with the maximum 50 percent disability rating for sinusitis.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 50 percent, but not higher, for sinusitis are met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating for Coccydynia

The Veteran's service-connected disability of coccydynia is not listed in the rating schedule.  Coccydynia is pain in the coccyx and neighboring region.  The RO has rated the Veteran's coccydynia by analogy to removal of the coccyx under Diagnostic Code 5298.  Under that Diagnostic Code, a 0 percent rating is assigned for partial or complete removal of the coccyx without painful residuals.  A maximum 10 percent rating is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2013).

At a July 2012 VA examination, the examiner noted that the Veteran complained of continued pain in the sacrum and coccyx area.  The examiner found tenderness or pain to palpation of the soft tissue of the sacral area.  

At a January 2013 VA examination, the Veteran complained of pain in the top part of the buttocks and lower back.  The Veteran reported experiencing flare-ups of pain as often as once daily, with each flare-up lasting 24 hours.  The severity level of the pain associated with the Veteran's coccydynia was a 9 out of 10.  Flare-ups were precipitated by physical activity, and they were alleviated with prescription narcotics.  The flare-ups resulted in functional impairment in the form of pain, stiffness, and tenderness.  

In light of the medical evidence of record, the Board concludes that the Veteran's coccydynia approximates the 10 percent rating under Diagnostic Code 5298, which is the maximum rating assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.7 (2013).  While the Veteran's coccyx has not been removed, the Veteran has complained of painful residuals and difficulty walking and sitting.  In addition, there was objective evidence of palpable tenderness over the coccyx during VA examination.  Accordingly, the Board finds that a 10 percent disability rating under Diagnostic Code 5298 applies.  

No other diagnostic code would provide the Veteran with a higher or separate rating for his coccyx disability.  In making this determination, the Board acknowledges that the Veteran has some limitation of motion of the lumbosacral spine.  However, although the limitation of motion would warrant a compensable rating under Diagnostic Codes 5235 to 5243, the rating code specifically makes a distinction between disabilities of the coccyx and disabilities affecting the cervical and thoracolumbar spine.  The general rating formula for diseases and injuries of the spine is specifically noted to apply to Diagnostic Codes 5235 to 5243; there is no reference to Diagnostic Code 5298, which is the only Diagnostic Code that contemplates disability involving the coccyx.  Therefore, a rating under the general rating formula for diseases and injuries of the spine is not for application.  In addition, to assign any additional rating for limitation of motion with pain would constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2013).

The Board finds that the criteria for a 10 percent rating, but not higher, for coccydynia are met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(2) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it is not necessary to go any further than the first step of the analysis.  The rating criteria are not inadequate.  While this decision grants the Veteran the maximum schedular ratings for sinusitis and coccydynia, the Board finds that the rating criteria reasonably contemplate the symptoms associated with the Veteran's disabilities.  It does not appear that the Veteran has exceptional or unusual disabilities.  He merely disagrees with the previously-assigned ratings for his level of impairment.  He does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  In addition, the evidence does not show marked interference with employment or frequent hospitalization for the disabilities, beyond that contemplated by the assigned ratings. 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued that his sinusitis or coccydynia make him unable to work.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.


ORDER

Entitlement to service connection for sleep apnea based on aggravation is granted.

Entitlement to a 50 percent rating, but not higher, for sinusitis is granted.

Entitlement to a 10 percent rating, but not higher, for coccydynia is granted.
REMAND

A remand of the Veteran's claims of entitlement to service connection for sciatica and GERD is warranted.  Although the Board regrets the delay associated with the remand, further development of the record is required before the Board may make a decision.  Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received VA examinations addressing sciatica in July 2012 and January 2013.  The July 2012 examiner found that the Veteran did not suffer from sciatica.  The January 2013 examiner found that the Veteran suffered from sciatica and opined that the Veteran's sciatica was less likely than not related to service-connected coccydynia.  However, the examiner did not opine as to whether coccydynia aggravated sciatica.  Accordingly, an additional opinion should be solicited addressing whether the Veteran's service-connected coccydynia has aggravated the Veteran's sciatica.

The Veteran received a VA examination addressing GERD in January 2013.  The January 2013 examiner opined that the Veteran's GERD was less likely than not related to service-connected sinusitis.  However, the examiner did not opine as to whether sinusitis aggravated GERD.  Accordingly, an additional opinion should be solicited addressing whether the Veteran's service-connected sinusitis or rhinitis has aggravated GERD.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination of GERD.  The examiner must review the claims file and should note that review in the report.  A detailed rationale for the opinion should be provided.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that GERD has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sinusitis or rhinitis.

3.  Then, schedule the Veteran for a VA examination of sciatica.  The examiner must review the claims file and should note that review in the report.  A detailed rationale for the opinion should be provided.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that GERD has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sinusitis or rhinitis.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


